Citation Nr: 1809493	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-25 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for chronic lumbosacral strain with probable mechanical low back syndrome.

2.  Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record. 

During his December 2016 hearing, the Veteran withdrew his claim of entitlement to service connection for traumatic brain injury, which is being dismissed in this decision.

The issue of increased rating for chronic lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his hearing, the Veteran withdrew his claim for service connection for traumatic brain injury.





CONCLUSION OF LAW

The criteria for withdrawal of his claims for service connection for traumatic brain injury are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 USCA § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38C.F.R §20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R §20.204.

During his November 2014 Board hearing, the Veteran and his representative withdrew the claim of entitlement to service connection for traumatic brain injury.  See Board hearing transcript, pg. 3.  The transcript of the hearing testimony lists his name and claim number, and clearly expresses his intent to withdraw his appeal of traumatic brain injury.  This transcribed statement complies with the requirements of Section 20.204(b).  He has not since then rescinded his request.  As the Board had not yet issued a decision concerning these claims upon receipt of the statement, the criteria are met for withdrawal of the appeals.  See Id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning these claims is unwarranted, and the appeal of this claim is dismissed.  Id.

ORDER

The claim of entitlement to service connection for a traumatic brain injury is dismissed.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

During his December 2016 Board hearing, the Veteran asserted that his service-connected chronic lumbosacral strain worsened since his April 2011 VA examination.  In light of the Veteran's testimony indicating that his condition has worsened, a contemporaneous VA examination is needed to properly assess the current severity of his residuals of a right ankle fracture.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of 38 C.F.R. § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Additionally, the Court recently issued the decision Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), concerning the adequacy of VA orthopedic examinations.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."

Prior to scheduling further examination, the AOJ should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records.

If possible, the Veteran himself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

2. Schedule the Veteran for a VA examination in order to determine the extent of his service-connected chronic lumbosacral strain.  The record must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings must be reported in detail.  

The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Inquire as to periods of flare-up, and note the severity, frequency, and duration of any such flare-ups.  The examiner must name the precipitating and alleviating factors.  The examiner must express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

A complete rationale must be given for all opinions and conclusions expressed.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


